

Exhibit 10.1
CONSULTANT AGREEMENT


This Agreement is made and entered into as of the 6th day of September, 2007
between VoIP, Inc. (the “Company”) and CEOcast, Inc. (the “Consultant”)


In consideration of and for the mutual promises and covenants contained herein,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:



1.
Purpose. The Company hereby employs the Consultant during the Term (as defined
below) to render Investor Relations services to the Company, upon the terms and
conditions as set forth herein.




2.
Term. This Agreement shall be effective for a twelve-month period (the “Term”)
commencing on the date hereof.




3.
Duties of Consultant. During the term of this Agreement, the Consultant shall
provide to the Company those services outlined in Exhibit A. Notwithstanding the
foregoing, it is understood and acknowledged by the parties that the Consultant:
(a) shall perform its analysis and reach its conclusions about the Company
independently, and that the Company shall have no involvement therein; and (b)
shall not render advice and/or services to the Company in any manner, directly
or indirectly, that is in connection with the offer or sale of securities in a
capital raising transaction or that could result in market making.




4.
Expenses. The Company, upon receipt of appropriate supporting documentation,
shall reimburse the Consultant for any and all reasonable out-of-pocket expenses
incurred by it in connection with services requested by the Company, including,
but not limited to, all charges for travel, printing costs and other expenses
spent on the Company’s behalf. The Company shall immediately pay such expenses
upon the presentation of invoices. Consultant shall not incur more than $500 in
expenses without the express consent of the Company.




5.
Compensation. For services to be rendered by the Consultant hereunder, the
Consultant shall receive from the Company upon the signing of the Agreement: (a)
$10,000 (the “Retainer), which shall represent the first and last month’s
payment under the Agreement and (b) 400,000 shares of the Company’s fully-paid,
non-assessable common stock. In addition, the Company shall pay Consultant
$10,000 on or before the 6th day of each month during the term of the Agreement.
Company shall also pay Consultant Expenses as outlined in Section 4 promptly.
Company shall grant Consultant “piggyback” registration rights, which shall
entitle Consultant to register its shares in connection with the Company’s next
registration of securities, at Company’s expense. Company shall also provide
Consultant an opinion allowing Consultant to sell its shares under Rule 144.




6.
Further Agreements. Because of the nature of the services being provided by
Consultant hereunder, Consultant acknowledges that if it may receive access to
Confidential Information (as defined in Section 6 hereof) and that, as a
consultant to the Company, it will attempt to provide advice that serves the
best interest of the Company. Because of the uniqueness of this relationship,
the Consultant covenants and agrees that, with respect to the Common Stock that
it receives. Consultant shall, at all times that it is the beneficial owner of
such shares, vote such shares on all matters coming before it as a stockholder
of the Company in the same manner as the majority of the Board of Directors of
the Company shall recommend.




7.
Confidentiality. Consultant acknowledges that as a consequence of its
relationship with the Company, it may be given access to confidential
information which may include the following types of information; financial
statements and related financial information with respect to the Company and its
subsidiaries (the “Confidential Financial Information”), trade secrets,
products, product development, product packaging, future marketing materials,
business plans, certain methods of operations, procedures, improvements,
systems, customer lists, supplier lists and specifications, and other private
and confidential materials concerning the Company’s business (collectively,
“Confidential Information”).



Consultant covenants and agrees to hold such Confidential Information strictly
confidential and shall only use such information solely to perform its duties
under this Agreement, and Consultant shall refrain from allowing such
information to be used in any way for its own private or commercial purposes.
Consultant shall also refrain from disclosing any such Confidential Information
to any third parties. Consultant further agrees that upon termination or
expiration of this Agreement, it will return all Confidential Information and
copies thereof to the Company and will destroy all notes, reports and other
material prepared by or for it containing Confidential Information. Consultant
understands and agrees that the Company might be irreparably harmed by violation
of this Agreement and that monetary damages may be inadequate to compensate the
Company. Accordingly, the Consultant agrees that, in addition to any other
remedies available to it at law or in equity, the Company shall be entitled to
injunctive relief to enforce the terms of this Agreement.
 
1

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, nothing herein shall be construed as prohibiting
Consultant from disclosing any Confidential Information (a) which at the time of
disclosure. Consultant can demonstrate either was in the public domain and
generally available to the public or thereafter becomes a part of the public
domain and is generally available to the public by publication or otherwise
through no act of the Consultant; (b) which Consultant can establish was
independently developed by a third party who developed it without the use of the
Confidential Information and who did not acquire it directly or indirectly from
Consultant under an obligation of confidence; (c) which Consultant can show was
received by it after the termination of this Agreement from a third party who
did not acquire it directly or indirectly from the Company under an obligation
of confidence; or (d) to the extent that the Consultant can reasonably
demonstrate such disclosure is required by law or in any legal proceeding,
governmental investigation, or other similar proceeding.


Severability. If any provision of this Agreement shall be held or made invalid
by a statute, rule, regulation, decision of a tribunal or otherwise, the
remainder of this Agreement shall not be affected thereby and, to this extent,
the provisions of this Agreement shall be deemed to be severable.



8.
Governing Law; Venue; Jurisdiction. This Agreement shall be construed and
enforced in accordance with and governed by the laws of the State of New York,
without reference to principles of conflicts or choice of law thereof. Each of
the parties consents to the jurisdiction of the U.S. District Court in the
Southern District of New York in connection with any dispute arising under this
Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens to the bringing
of any such proceeding in such jurisdictions. Each party hereby agrees that if
another party to this Agreement obtains a judgment against it in such a
proceeding, the party which obtained such judgment may enforce same by summary
judgment in the courts of any country having jurisdiction over the party against
whom such judgment was obtained, and each party hereby waives any defenses
available to it under local law and agrees to the enforcement of such a
judgment. Each party to this Agreement irrevocably consents to the service of
process in any such proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to such party at it address set forth herein.
Nothing herein shall affect the right of any party to serve process in any other
manner permitted by law. Each party waives its right to a trial by jury.




9.
Miscellaneous.




(a)
Any notice or other communication between parties hereto shall be sufficiently
given if sent by certified or registered mail, postage prepaid, if to the
Company, addressed to it at 151 S. Wymore Road, Suite 3000, Altamonte Springs,
FL 32714 or if to the Consultant, addressed to it at CEOcast, Inc., 369
Lexington Avenue, 4th Floor, New York, NY 10017 Attention: Administrator,
facsimile number: (212) 732-1131, or to such address as may hereafter be
designated in writing by one party to the other. Any notice or other
communication hereunder shall be deemed given three days after deposit in the
mail if mailed by certified mail, return receipt requested, or on the day after
deposit with an overnight courier service for next day delivery, or on the date
delivered by hand or by facsimile with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated above (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received).




(b)
This Agreement embodies the entire Agreement and understanding between the
Company and the Consultant and supersedes any and all negotiations, prior
discussions and preliminary and prior arrangements and understandings related to
the central subject matter hereof.




(c)
This Agreement has been duly authorized, executed and delivered by and on behalf
of the Company and the Consultant.




(d)
This Agreement and all rights, liabilities and obligations hereunder shall be
binding upon and inure to the benefit of each party’s successors but may not be
assigned without the prior written approval of the other party.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date hereof.
     
VOIP, INC.
   
By:
/s/ Anthony Cataldo
 
Chairman & CEO
       
CEOCAST, INC.
   
By:
/s/ Michael Wachs

 

2

--------------------------------------------------------------------------------



EXHIBIT A


1. Non-deal road show including meetings with brokers, fund managers and high
net-worth investors.
2. Company featured on the Home Page of our Internet site for one week each
quarter.
3. The writing and distribution of press releases to over 275,000 opt-in
communications investors.
4. Company covered in CEOcast weekly newsletter.
5. Calls to 200 brokers on each news release.
6. Interviews on ceocast.com web site as desired with distribution to over
275,000 opt-in communications investors.
7. Investor line to handle call volume.
8. Strategic advice, including technical analysis to ensure that press release
distribution and other dissemination of news releases generates the maximum
impact.
9. Maintenance of company databases.
 
3

--------------------------------------------------------------------------------

